 


114 HR 1362 IH: Medicaid Requiring Expenditures for Public Objectives to be Reflective of Total Spending Act
U.S. House of Representatives
2015-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1362 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2015 
Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to require States to submit an annual report on sources of funds used to finance the non-Federal share of expenditures under such title, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicaid Requiring Expenditures for Public Objectives to be Reflective of Total Spending Act or the Medicaid REPORTS Act.  2.Requiring States to submit an annual report of sources funds used to finance the non-Federal share of Medicaid (a)In generalSection 1903(w)(6) of the Social Security Act (42 U.S.C. 1396b(w)(6)) is amended by adding at the end the following new subparagraphs:  
 
(C)With respect to fiscal year 2016 and each fiscal year thereafter, the Secretary shall require each State to submit, using formats and standards established and updated as necessary by the Secretary, a report that identifies each source of funds, each entity providing such funds, and the amount of funds from each such source, used by the State to finance the non-Federal share of expenditures under this title. Such report shall provide such information as the Secretary determines is sufficient to ensure the State’s compliance with the requirements of this title applicable to financing such non-Federal share with respect to each of the following sources of funds: (i)State appropriations or transfers to the State agency administering the State plan under this title, or to other State agencies or government entities that are used to finance such non-Federal share of payments under this title. 
(ii)Bona fide provider-related donations (as defined in paragraph (2)(B)) and donation revenue (as defined in paragraph (2)(C)). (iii)Intergovernmental transfers from units of government within the State. 
(iv)Certified public expenditures from units of government within the State. (v)Any other sources as determined necessary by the Secretary. 
(D)The Secretary shall make the information reported under subparagraph (C) publicly available through publication on the Internet site of the Centers for Medicare & Medicaid Services. . (b)Conforming AmendmentSection 1903(w)(6)(A) of such Act (42 U.S.C. 1396b(w)(6)(A)) is amended by inserting , or are not reported as required under subparagraph (C) after this section . 
 
